Name: Council Regulation (EC) No 2396/96 of 2 December 1996 on the conclusion of an Agreement on fisheries relations between the European Community and the Republic of Estonia
 Type: Regulation
 Subject Matter: Europe;  fisheries;  European construction
 Date Published: nan

 No L 332/16 [ EN Official Journal of the European Communities 20 . 12 . 96 COUNCIL REGULATION (EC ) No 2396/96 of 2 December 1996 on the conclusion of an Agreement on fisheries relations between the European Community and the Republic of Estonia THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on Fisheries Relations between the European Community and the Republic of Estonia is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons authorized to sign the Agreement in order to bind the Community . Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, in conjunction with the first sentence of Article 228 (2 ) and the first subparagraph of Article 228 ( 3 ), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas the European Community and the Republic of Estonia have negotiated and initialled an Agreement on fisheries relations; Whereas it is in the interest of the Community to approve this Agreement, This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels , 2 December 1996 . For the Council The President E. FITZGERALD